Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/22/2022 has been entered.

Status of claims
Claims 29, 42, and 48-51 have been amended; Claims 29-57 remain for examination, wherein claims 29 and 42 are independent claims.

Previous Rejections/Objections
Previous objection of claims 42 and 48-51 because informalities is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 3/22/2022.
Previous objection of claim 42 because informality is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 3/22/2022.

Information Disclosure Statement
IDS filed on 3/22/2022 has been recorded.
 In view of the IDS filed on 3/22/2022 and newly recorded reference(s), a new ground rejection is added as following:

Allowance Subject matter
Claims 42-56 are allowed.  
Regarding the instant independent claim 42, it is noted that the recorded prior art(s) does not specify the claimed process for a hot-dip coated steel substrate with pre-coated Sn layer and heat treatment process as claimed in the instant claim. Since claims 43-56 depend on claim 42, they are also allowed. 
Notes: claim 48 is still objected for the informality issue. 

Claim Objections
Claim 48 is objected to because of the following informalities:  “7%” should be amended as “7% by volume”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 38 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, claim 38 depends on claim 37, however, the claimed Si range in claim 38 is outside the Si rang in claim 37.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Since this claim need further clarification/amendment, Claim 38 is not included in the following examination.
Claims 39-40 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, claim 39-40 depends on claim 29, proper up limit of Al according to independent claim 29 should be added for the instant claims.  Proper amendment is necessary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-30, 34-35, 37, 39-40, and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasui Kenji (JP 2008206120 A, corresponding to JP5320899B2, listed in IDS filed on 03/22/2022, thereafter JP’120).
Regarding claims 29, JP’120 teaches a Zn base hot-dip galvannealed steel sheet with Sn surface layer on steel sheet base material (Fig.2, abstract and claims of JP’120), which reads on the Steel sheet with Sn surface layer and Zn hot-dip coating on the top as recited in the instant claim 29. The comparison of the composition ranges between the alloy composition disclosed by the Steel #18 in table 1 of JP’120 and those of the instant claims 29-41 are listed in the following table. All of the alloy compositions of the Steel #18 in table 1 of JP’120 are within the claimed alloy composition range. JP’120 teaches applying 0.01-1.0 wt% Sn contained surface layer on the steel sheet before hot-dip coating (claim 1 and Fig.2 of JP’120), which overlaps the claimed Sn layer as recited in the 

Element
From instant Claim 29 (in wt %)
From Steel #18 in table 1 of JP’120 (in wt%)
Within range
(in wt%)
C
0.1-0.4
0.20
0.20
Mn
1.2-6.0
2.05
2.05
Si
0.3-2.5
2.10
2.10
Al
2.0 or less
1.05
1.05
At least one from elements
P: < 0.1;
Nb: 0.5 or less;
B: 0.005 or less;
Cr: 1.0 or less;
Mo: 0.50 or less;
Ni: 1.0 or less;
Ti: 0.5 or less
P: 0.007
P: 0.007
Fe
Balance with impurities
Balance with impurities
Balance with impurities
Sn contained layer
0.0001-0.01 from surface up to 10 m
0.05 (Test #15 in table 2 of JP’120) or 0.02 in table 4 of JP’120
0.01-1.0 wt% Sn (cl.1 of JP’120)
Overlapping at 0.01 wt% Sn

From instant claim 30
Wt%)
From claim 1 of JP’120 (wt%)
wt%
Mn
3.0 or more when Al 1.0 or more
Al: 0.001-2.0;
Mn: 0.1-3.0
Overlapping at Mn: 3.0

From instant claim 34-35
Wt%)



Al: 0.01-8.0; (cl.34)
Al: 0.15-0.40 (cl.35)
Optional: Mg: 0.2-8.0;
Zn: balance
Al: 0.01-0.5;
Zn as balance
Al: 0.01-0.5; (cl.34)
Al: 0.15-0.4 (cl.35)
Zn as balance

From instant claims 37 (Wt%)
From Steel #18 in table 1 of JP’120 (in wt%)

Si
1.1-3.0 (cl.37)
2.10
2.10

From instant claims 39-40 (Wt%)
From Steel #18 in table 1 of JP’120 (in wt%)

Al in substrate
0.5 or more (cl.39)
0.6 or more (ci.40)
1.05
1.05



Regarding claim 30, 34-35, 37, and 39-40, The alloy composition disclosed by the Steel #18 in table 1 of JP’120 reads on the composition limitations in the instant claims 34, 37, and 39-40 and overlaps the claimed composition ranges of claims 30 and 35 (see the comparison table above). Overlapping in alloy composition ranges creates a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the alloy composition ranges Al and Mn (cl.30) and/or Al (cl.35) from the disclosures of JP’120 since JP’120 teach the same hot-dipping coated steel sheet as claimed in the invention throughout whole disclosing range.
Regarding claim 57, JP’120 teaches automobile application for the hot-dip coated steel sheet (Par.[0001] of JP’120). 

s 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’120 in view of Nishimura et al (JP2001200351 A, with online translation, Thereafter JP’351).
Regarding claims 31-36, JP’120 does not specify the coating amount of Sn as recited in the instant claims. JP’351 teaches a hot-dip Zn-Al alloy coated steel sheet using with Sn pre-plating of (0.1 to 10) g/m2 coating weight is performed (abstract and claims of JP’351), which overlaps the claimed Sn coating amount as recited in the instant claims. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the proper amount of Sn as demonstrated by JP’351 in the process of JP’120 in order to obtain a proper pre-coating Sn layer for the steel sheet (abstract, examples, and claims of JP’351).

Claims 36 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’120 in view of Kusumi et al (US-PG-pub 2007/0163685 A1, thereafter PG’685).
Regarding claims 36, JP’120 does not specify Al-based coating as recited in the instant claim, PG’685 teaches a steel sheet coated with Al-based plating to obtain a Al-based plated steel sheet enabling a strength of at least 1200 MPa to be obtained after high temperature forming and with extremely little possibility of hydrogen embrittlement and such hot-pressed parts (Abstract, examples, and claims of PG’685). PG’685 
Regarding claim 41, PG’685 teaches including ferrite austenite and hardened microstructure (par.[0003], [0024], and [0029] of PG’685). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include ferrite, austenite, and hardened microstructures as demonstrated by PG’685 in the process of JP’120 in order to obtain a Al-based plated steel sheet enabling a strength of at least 1200 MPa to be obtained after high temperature forming and with extremely little possibility of hydrogen embrittlement and such hot-pressed parts (Abstract, examples, and claims of PG’685).

Response to Arguments
A new ground rejection has been listed above according the newly recorded reference(s) in the IDS filed on 3/22/2022 and new search.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734